      Case 2:19-cv-00376 Document 53 Filed on 08/13/20 in TXSD Page 1 of 3
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 13, 2020
                            UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

JULIAN G. SILVAS,                           §
                                            §
         Plaintiff,                         §
VS.                                         § CIVIL ACTION NO. 2:19-CV-376
                                            §
LT. HINOJOSA, et al,                        §
                                            §
         Defendants.                        §

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
         TO DISMISS CERTAIN CLAIMS AND TO RETAIN CASE AND
         REFERRING REQUEST TO AMEND TO MAGISTRATE JUDGE

       On July 2, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation to Dismiss Certain Claims and to Retain Case”

(M&R, D.E. 42), recommending that the Court retain an excessive force claim against

Sgt. Brown in his individual capacity and dismiss all other claims. Plaintiff filed three

letters, which the Court construes as his effort to file objections to the M&R. In those

letters, Silvas asserts that:

                he should be permitted to bring criminal charges against Sgt. Brown;
                he should be permitted to bring criminal charges against Sgt. Brown’s
                 supervising officer, Lt. Gomez, under the doctrine of respondeat
                 superior;
                he should be permitted to proceed with his claim for the alleged
                 deliberate indifference of unidentified medical staff; and
                he should be permitted to proceed with a claim against the grievance
                 officer, Sgt. Wilson.

D.E. 45, 47, and 50.



1/3
      Case 2:19-cv-00376 Document 53 Filed on 08/13/20 in TXSD Page 2 of 3




       These objections reiterate Plaintiff’s complaints, without pointing out the specific

findings or conclusions of the Magistrate Judge that are challenged or the legal or factual

basis for the challenge. This is insufficient to comply with 28 U.S.C. § 636(b). E.g., 4 B's

Realty 1530 CR39, LLC v. Toscano, 818 F. Supp. 2d 654, 659 (E.D.N.Y. 2011). General

disagreement with the Magistrate Judge's suggested resolution does not constitute an

“objection” as that term is used in Federal Rule of Civil Procedure 72. The attempted

objections are OVERRULED.

       Plaintiff filed a fourth letter after the M&R was issued. That letter states that Lt.

Lowkie was present at the time of Sgt. Brown’s alleged assault against Plaintiff and

should have acted to protect or defend Plaintiff. D.E. 49. The Court construes this letter

as a motion for leave to amend to add a bystander claim against Lt. Lowkie regarding the

retained excessive force claim. The Magistrate Judge did not address this issue and it is

not a proper subject for objection. Moreover, the Court declines to address it in the first

instance.

       As Plaintiff failed to provide valid objections to the Magistrate Judge's

memorandum and recommendation, the district court need only satisfy itself that there is

no clear error on the face of the record. Guillory v. PPG Industries, Inc., 434 F.3d 303,

308 (5th Cir. 2005) (citing Douglass v. United Services Auto. Ass'n, 79 F.3d 1415, 1420

(5th Cir. 1996)). Having reviewed the findings of fact and conclusions of law set forth in

the Magistrate Judge's memorandum and recommendation (D.E. 42), as well as the other

relevant portions of the record, the Court ADOPTS as its own the findings and

conclusions of the Magistrate Judge.
2/3
      Case 2:19-cv-00376 Document 53 Filed on 08/13/20 in TXSD Page 3 of 3




       Accordingly, the Court ORDERS

       1. Plaintiff's claims for monetary damages against Defendants in their official

          capacities are DISMISSED;

       2. Plaintiff's excessive force claim against Sgt. Brown in his individual capacity

          is RETAINED and the Court ORDERS service on this Defendant;

       3. Plaintiff's claims against the remaining Defendants are DISMISSED for

          failure to state a claim upon which relief may be granted and/or as frivolous

          pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) (1); and

       4. The Court REFERS the motion for leave to amend (D.E. 49) to add a claim

          against Lt. Lowkie to the Magistrate Judge for review in the first instance.

       ORDERED this 13th day of August, 2020.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
